384 S.E.2d 546 (1989)
325 N.C. 437
Sherry S. SUTTON
v.
The AETNA CASUALTY & SURETY COMPANY.
No. 539PA88.
Supreme Court of North Carolina.
October 5, 1989.
Yow, Yow, Culbreth, Fox & Pennington, Wilmington, for plaintiff.
Marshall, Williams, Gorham & Brawley, Wilmington, for defendant.

ORDER
Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of October 1989."